Citation Nr: 1734003	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son, and appellant's daughter-in-law




ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from October 1967 to October 1970.  His service included a tour of duty in the Republic Of Vietnam.  The Veteran died in 2009 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas, which denied the above claim. 

In August 2011, the appellant and family members testified at a personal hearing before the Board at the RO.  

In March 2015, the Board denied the claim, and that decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court granted a Joint Motion for Remand (JMR) from the appellant's representative and the VA Secretary, and the matter was returned to the Board.  In July 2016, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) in compliance with the JMR.  As the requested medical opinion was obtained, the Board finds the JMR and remand directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).




FINDINGS OF FACT

1.  The Veteran died in November 2009.  The death certificate reflects that the immediate cause of death was pancreatic cancer. 

2.  At the time of the Veteran's death, the Veteran had no service connected disabilities. 

3.  Symptoms of pancreatic cancer were not chronic in service and were not continuous since service separation.  

4.  Pancreatic cancer did not manifest to a compensable degree within one year of service separation.

5.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, the Veteran's pancreatic cancer is not a disease which is eligible for presumptive service connection. 

6.  The cause of the Veteran's death, pancreatic cancer, has not been shown to be etiologically related to any disease, injury, or event in service, to include presumed herbicide exposure, or in-service exposure to the herbicide "Agent Blue"; nor were gastrointestinal and prostate problems dating from 1978 the initial manifestation of pancreatic cancer and in some way related to service.


CONCLUSION OF LAW

The criteria for DIC based upon service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  A notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App 342, 352-53 (2007). 

The RO satisfied the notice requirements in an April 2012 letter to the appellant.  The letter informed her of the duties she had and VA's duties for obtaining evidence.  The letter also told her that to substantiate the claim there must be medical evidence showing that a service connected condition caused or contributed to the Veteran's death, that is, that he died from a service-connected injury or disease.  The letter also informed her that the Veteran was not service-connected for any disability at the, time of his death.  No further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Service treatment records, personnel records, VA treatment records, and private treatment records have been associated with the claims file. 

As noted above, the case was remanded by the Board in June 2016 to obtain a medical opinion regarding the cause of the Veteran's death, as the one the Board had previously relied upon was deemed inadequate by the parties to the JMR.  VA obtained a medical opinion in July 2016 which considered the Veteran's medical history, was based upon a review of the claims file, and was supported by detailed rationale.  Therefore, the Board finds that there has been substantial compliance with the remand instructions, and that the record now contains sufficient evidence to make a decision on the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The cause of the Veteran's death, pancreatic cancer (malignant tumor), is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 Fed. C1r. 2013).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  The service connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  To be considered a contributory cause of death, it must be shown that the service connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312 (c)(1). 

In the case of veterans who have been exposed to an herbicide agent during active service, presumptive service connection is available for certain listed diseases.  38 C.F.R. § 3.309 (e) (2016).  Relevant to the issue on appeal, pancreatic cancer is not listed. 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

A veteran who "during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

In this case, the Veteran's Certificate of Death indicates that he died at his residence in 2009.  The immediate cause of death was reported as pancreatic cancer.  His death was not ascribed as due to, or as a consequence of, any other condition and no other disorder was listed as a significant condition that contributed to the Veteran's death but did not result in the previously stated underlying cause.  No autopsy was performed.

As noted above, service connection was not in effect for any disability at the time of the Veteran's death; therefore, the appellant seeks service connection for the cause of the Veteran's death based on a condition not yet service connected.  Specifically, the appellant asserts that service connection for the cause of the Veteran's death is warranted as his ultimately pancreatic cancer was incurred as a result of his Agent Orange exposure while in the Republic of Vietnam.  During the August 2011 hearing, she also asserted that the Veteran had been having continued gastrointestinal symptoms since his period of active service which could have been related to his eventual pancreatic cancer.  Additionally, she asserted that the Veteran had developed prostate symptomatology which was analogous to prostate cancer which was also secondary to herbicide exposure during service.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence weighs against a finding that the Veteran's pancreatic cancer had its onset during service (including chronic symptoms of pancreatic cancer), had continuous symptoms since service, manifested to a compensable degree within a year of service separation, or is otherwise causally or etiologically related to the period of active service, to include exposure to herbicide agents in service.

Service treatment records show no complaints, findings, or treatment for problems involving the pancreas or pancreatic cancer.  In the October 1970 service separation examination, a clinical evaluation of the Veteran's systems, including of the abdomen and viscera, were normal and there was no indication of any disorder or symptoms.  Thus, the available evidence contemporaneous to service does not show that pancreatic cancer, or chronic symptoms related to the diagnosis, manifested during service.  Because the available service medical evidence was generated contemporaneous to service and is likely to reflect accurately the Veteran's physical state during that time, the evidence is of great probative value and weighs against finding that the Veteran had chronic symptoms of pancreatic cancer during service.

Also, the post-service evidence shows that pancreatic cancer did not manifest until many years after service.  A letter from S. R. C., M.D., the Veteran's private treating physician, dated in September 2009, shows that the Veteran was said to have been diagnosed with acid reflux disease, hiatal hernia, and chronic prostate problems, noting treatment was reported since 1978.  He also was said to have developed jaundice and liver problems.  Dr. C. suggested that these were all related to the terminal pancreatic cancer.  In May 2009, the Veteran was diagnosed with pancreatic cancer.  The post-service medical evidence showing pancreatic cancer first diagnosed and treated many years after service is evidence against finding that the Veteran had chronic symptoms of pancreatic cancer during service.  Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).

The Board next finds that the weight of the evidence demonstrates that pancreatic cancer and/or its symptoms have not been continuous since separation from service in October 1970 and that pancreatic cancer did not manifest to a compensable degree within one year of service.  As stated above, the September 2009 letter from S. R. C., M.D., notes that the Veteran began having the aforementioned gastrointestinal and prostate problems in 1978, and was diagnosed with pancreatic cancer in May 2009, approximately 40 years after service separation.  This evidence weighs against finding that a continuity of symptoms of pancreatic cancer has manifested since service or that pancreatic cancer manifested to a compensable degree within one year of service separation; therefore, presumptive service connection for a chronic disease (i.e., pancreatic cancer) is not warranted.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

The Board further finds that the weight of the evidence is against finding a relationship between pancreatic cancer and service.  

Pursuant to the JMR, incorporated by reference into the Board's 2016 remand, the claim was remanded for a medical opinion in order to determine whether the cause of the Veteran's death - pancreatic cancer - was at least as likely as not related to service, to include the Veteran's in-service exposure to herbicides.  A VA physician reviewed the record and authored an opinion on this matter in a July 2016 report.  She opined that pancreatic cancer was less likely than not incurred in or caused by service.  Her rationale is comprehensive and is provided in full:

[R]eview of the veteran's medical records in VBMS shows an evaluation for jaundice in spring 2008 that resulted in the findings of benign biliary stricture of the distal common bile duct and duodenal diverticulum. The veteran required surgery and pathology of his gallbladder and liver showed no evidence of malignancy at the time of his surgery. As per medical notes from 5/[ ]/09, in early 2009 (around February), the veteran developed right upper quadrant pain, nausea and had lost about 20 pounds of weight. He also stated he had greasy stool and frequent gas (suggesting pancreatic disease). A CT scan from 5/[ ]14/09 showed he had an interval development of a mass of the head of the pancreas compared to imaging from 3/[ ]5/08. Biopsy later confirmed pancreatic cancer with metastasis to the liver. Thus, this terrible disease seems to have developed quickly and spread quickly sometime between 2008 and 2009 when it was confirmed. That is not uncommon for this somewhat common cancer that is the 4th leading cause of cancer deaths in the US and is diagnosed in 53,000 people in the US each year. There would be no suspicion that this veteran's GERD/hiatal hernia or prostatic enlargement from 1978 would have any relationship to the veteran's pancreatic cancer as most of those who develop the condition do so quickly and the disease progresses over months, not years, and certainly not 30 years as is somewhat eluded to but not rationalized by Dr. SRC. Therefore, it is less likely than not that the veteran's pancreatic cancer developed during military service (or in the first year after leaving active military service).

Regarding his herbicide exposure, review of the research on agent blue (and the 2 arsenic containing compounds that make it), found in the Agency for Toxic Substances and Disease Registry (found through CDC.gov), Toxnet (from NIH.gov), as well as Uptodate.com, chronic arsenic exposure can indeed cause cancer, but it is associated with cancer of the skin, nose, lung, bladder, and prostate. It also has limited strength of association with liver and kidney cancer. There is no association with pancreatic cancer known at this time. The veteran had metastatic liver cancer secondary to pancreatic cancer so his "liver cancer" would not be associated with arsenic (agent blue) exposure either.

Regarding agent orange, at this time, there is no scientific research associating pancreatic cancer as being caused by the herbicide agent orange. This information was reviewed on the Institute of Medicine website, Toxnet (from NIH.gov), the VA's Publichealth.va.gov site, and the American Cancer Society website. A Pubmed search was conducted as well and found no current medical literature linking pancreatic cancer and agent orange exposure. At this time, there is no scientific research linking gastrointestinal cancers with agent orange exposure. The websites provided in VBMS from the American Legion documents reference in the letter of 11/[ ]/14 do not show any evidence of a relationship of agent orange/blue and pancreatic cancer either.

The etiology of this veteran's pancreatic cancer is unknown, as it is for most with pancreatic cancer. There is suspicion that this condition has a genetic component but most of those with the disease do not know of any relative they have who had the condition. There are risk factors for developing pancreatic cancer and one of them is smoking. This veteran was a smoker for many years as per his medical records, but this does not prove his pancreatic cancer was secondary to his history of tobacco use. After a lengthy review of the currently available medical literature, this examiner cannot find any current, legitimate medical evidence linking the development of pancreatic cancer to exposure to the herbicides agent orange or agent blue.

The Board finds this opinion to be the most probative evidence as to a relationship between the cause of death, pancreatic cancer, and service.  It is well-supported and addresses all of the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions).  While the private physician's records/opinion 2009 have been considered, they are of lesser probative weight as they do not include review of the entire record and because the VA examiner's opinion is highly detailed and provides actual reasons for rejecting any relationship.  Also noted is the fact that the VA physician observed that 2009 private opinion contained no medical rationale.  Thus, the Board finds that the 2016 VA physician's conclusions on this point are more probative than the other evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  

In light of the competent and probative 2016 VA opinion, the Board finds that the preponderance of the evidence is against a finding that the cause of the Veteran's death is related to his active service.  

The Board is certainly sympathetic to the appellant's loss and her claim that the cause of the Veteran's death was service-related.  Unfortunately, however, the appellant, as a lay person, is not shown to have any medical education, training, or experience so as to be competent to render such a medical conclusion, which clearly requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159 (a) (2014).  Similarly, the accredited representative's August 2017 argument is considered less probative on this matter for the same reason.

Therefore, in light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  There is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


